DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

  obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2. 	Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 8,195,098 B2) in view of Chang (US 9,568,582 B2) and further in view of Fujio (US 2018/0088201 A1).
 	Regarding claims 1 and 13, Wang teaches a method implemented at a first communication device (see Fig.1, item 400 reads on Applicant’s “a first communication device”), said method (see Title, “method”) comprising: 
 	receiving a plurality of signals from a second communication device (also see Fig.1, item 100 or 200 or 300 reads on Applicant’s “a second communication device”, and see column 7, line 29, “receiving signals”) by an antenna of the first communication device (also see Fig.1, see Fig.1, item 400 with antennas), at a plurality of angles (also see Fig.1, item 400 receives signals at a plurality of angles, also see column 5, lines 4-6, “the trainee communications device switches its receiving antenna pattern to a plurality of sectors, one after another”.  In this case, Wang’s “a plurality of sectors” reads on Applicant’s “at a plurality of angles”),
 	the antenna being switched to the plurality of angles in sequence (also see column 5, lines 4-6, “the trainee communications device switches its receiving antenna pattern to a plurality of sectors, one after another”.  In this case, Wang’s “one after another” reads on Applicant’s “in sequence”, also see Wang’s claim 10, “wherein the trainee communications device further switches the receiving antenna pattern to a plurality of sectors in accordance with the first predetermined rule, and the first predetermined rule is to step through all sectors in order sequentially”, also see column 1, lines 62-66, “switching a receiving antenna pattern of the trainee communications device to a sector in accordance with a first predetermined rule, wherein an angle of the sector is set in accordance with the configuration of the receiving antenna pattern”  In addition, see Fig.3, where antenna being switched to the plurality of angles in sequence), 
 	determining strength levels of the plurality of signals (see column 7, lines 34-42, “the transmitting and/or receiving beam pattern of the communications device is determined according to at least one of the parameters which comprise phase and strength of transmitting and/or receiving signals, and number of antennas, placement of the antennas and individual transmitting and/or receiving beam patterns of each antenna element of the communications device”).
 	Wang does not specifically disclose determining an association between strength levels of the plurality of signals and the plurality of angles.
strength” and “angles”, and see column 5, lines 28-40, “As shown in FIG. 2, the strength of the wireless signalS WS that the direction detecting module 112 detected at each of the offset angleS are obviously different when the directivity of the wireless communication device 120 is located at different direction. That is, when the antenna module 111 receives the wireless signals WS of the N offset angles from the first offset angle to the N-th offset angle, the direction detecting module 112 can determine the directivity of the wireless communication device 120 is located at which of the M directions according to the strength of the N wireless signals WS. That is, the directivity of the wireless communication device 120 is obtained.”  In this case, Chang’s “detected” reads on Applicant’s “determining”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Chang into the system of Wang in order to obtain an angle of the wireless communication device with respect to the electronic device (see Chang, Abstract).
 	The combination of Wang and Chang does not specifically disclose determining a direction of the second communication device relative to the first communication device based on the association without phase information of the plurality of signals.  
 	Fujio teaches determining a direction of the second communication device relative to the first communication device based on the association without phase information of the plurality of signals (see Title and Abstract, for “Radio-wave arrival direction estimation”, see Fig.1, base station 10 and terminal 20, see [0052], estimates the radio-wave arrival direction based on the correlation coefficient of the reception signal between the different phased arrays P1 and P2 and the used amplitude distributions. Therefore, the base station 10 can estimate the radio-wave arrival direction with a small number of receptions, with high accuracy, and in a short time without the need to include a phase-difference calibration mechanism for performing phase synchronization between respective phased arrays”, and [0055], “Accordingly, the numbers of used antenna elements are fixed in respective signal receptions and thus the phases of formed beams are also fixed, so that the base station 10 can estimate the radio-wave arrival direction without considering phase fluctuations”.  In addition, see [0029], “The arrival-direction estimation unit 16 estimates a radio-wave arrival direction of a signal transmitted from, for example, the terminal 20”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Fujio into the system of Wang and Chang in order to estimate a radio-wave arrival direction of a reception signal based on a correlation coefficient of the reception signal between different antennas and the amplitude distributions switched (see Fujio, [0010]).
	Regarding claims 2 and 8, the combination of Wang, Chang and Fujio further teaches the plurality of angles comprises a first angle and a second angle (see Wang, Fig.1), and wherein receiving the plurality of signals comprises: in response to a duration, in which the plurality of signals are received at the first angle, exceeding a predetermined time threshold, switching the antenna to the second angle to continue receiving the plurality of signals (see Wang, column 5, lines 4-6, “the trainee communications device switches its receiving antenna pattern to a plurality of sectors, one after another”.  In this case, Wang’s “one after another” reads on Applicant’s “in sequence”, also see Wang’s claim 10, “wherein the trainee communications device further switches the receiving antenna pattern to a plurality of sectors in accordance with the first predetermined rule, and the first predetermined rule is to step through all sectors in order sequentially”.  In this case, Wang’s “…to step through all sectors in order sequentially” reads on Applicant’s “predetermined time threshold”, also see column 1, lines 62-66, “switching a receiving antenna pattern of the trainee communications device to a sector in accordance with a first predetermined rule, wherein an angle of the sector is set in accordance with the configuration of the receiving antenna pattern”  In addition, see Fig.3, where antenna being switched to the plurality of angles in sequence).  
 	Regarding claims 3 and 9, the combination of Wang, Chang and Fujio further teaches determining the association comprises: determining the association between amplitudes of the plurality of signals and the plurality of angles (see Chang, Abstract, “strength” and “angles”, and see column 5, lines 28-40, “As shown in FIG. 2, the strength of the wireless signalS WS that the direction detecting module 112 detected at each of the offset angleS are obviously different when the directivity of the wireless communication device 120 is located at different direction. That is, when the antenna module 111 receives the wireless signals WS of the N offset angles from the first offset angle to the N-th offset angle, the direction detecting module 112 can determine the directivity of the wireless communication device 120 is located at which of the M directions according to the strength of the N wireless signals WS. That is, the directivity of the wireless communication device 120 is obtained.”  In this case, Chang’s “detected” reads on Applicant’s “determining”).
 	Regarding claims 5 and 11, the combination of Wang, Chang and Fujio further teaches a gap between any two adjacent angles in the plurality of angles is identical (see Wang, Abstract, “sector”, column 4, lines 31-63, “angles”, and/or see Chang, Abstract and Fig.2, “angles”).  
 	Regarding claims 6 and 12, the combination of Wang, Chang and Fujio further teaches the plurality of angles form a perigon (see Wang, Fig.1, and/or see Chang Fig.2, column 1, lines 60-62, column 4, lines 31-55 and column 5, lines 7-12, “angle is 360 degrees”).  

3. 	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 	
Wang et al (US 8,195,098 B2) in view of Chang (US 9,568,582 B2) and further in view of Fujio (US 2018/0088201 A1) and Crichton et al (US 6,330,459 B1).
 	Regarding claims 4 and 10, the combination of Wang, Chang and Fujio teaches claims 1-3, 5-9 and 11-13.  The combination of Wang, Chang and Fujio does not specifically disclose determining the direction comprises: determining, based on the association, the direction a with multiple signal classification (MUSIC) algorithm.  
 	Crichton teaches determining the direction comprises: determining, based on the association, the direction a with multiple signal classification (MUSIC) algorithm (see Fig.3 and column 9, lines 16-22, “The control processor 312 is also arranged to determine a direction of arrival of a signal 304 received by the array of antenna elements 302, typically by use of the so-called `MUSIC` algorithm that estimates an angle of reception (incidence) based on Eigen-value deposition of a received signal, as will be understood by the skilled addressee”).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Crichton into the system of Wang, Chang and Fujio in order to provide a method of system control in a communication system having an adaptive antenna array (see Crichton, column 1, lines 5-10).

Response to Arguments
4. 	Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	In view of newly found references, the allowable subject matter (of claims 2 and 8-12) as indicated in the previous Office action is hereby vacated and withdrawn. 

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642